MEMORANDUM **
Margarito Rodriguez-Leon appeals the 6-month sentence imposed following his guilty plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 3742, and we affirm.
Rodriguez-Leon contends that 21 U.S.C. § 960, the statute under which he was convicted, is unconstitutional after Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). He further contends that his due process rights were violated because the government did not prove that he knowingly imported 28.8 kilograms of marijuana.
These contentions are foreclosed by our recent decisions in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (concluding that § 960 is not facially unconstitutional), and United States v. Carranza, 289 F.3d 634, 643-44 (9th Cir.2002) (rejecting appellant’s argument that the government was required to prove that he knew the type and amount of the imported controlled substance).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.